[Cite as Hicks v. Ohio Dept. of Transp., 2011-Ohio-3771.]




                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




CHRIS HICKS

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-11030-AD


Clerk Miles C. Durfey


MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} Plaintiff, Chris Hicks, filed this action against defendant, Department of
Transportation (ODOT), contending that his 2001 Honda Civic was damaged as a
proximate cause of negligence on the part of ODOT in maintaining a hazardous
condition in a construction area on Interstate 75 in Warren County. Plaintiff requested
damages in the amount of $461.85, plus filing fee reimbursement of $25.00. The filing
fee was paid.
        {¶ 2} ODOT filed an investigation report requesting that plaintiff’s claim be
dismissed, advising that the claim was paid and settled by ODOT contractor, John R.
Jurgensen Company. Defendant provided a copy of check number 00499119 issued to
plaintiff by John R. Jurgensen Company in the amount of $486.85.
                                           CONCLUSIONS OF LAW
        {¶ 3} R.C. 2743.02(D) in pertinent part states: “Recoveries against the state shall
be reduced by the aggregate of insurance proceeds, disability award, or other collateral
recovery received by the claimant.”       Upon review, the court finds that the money
received by plaintiff is a recovery from a collateral source.




                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




CHRIS HICKS

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

       Case No. 2010-11030-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION


       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
The court shall absorb the court costs for this claim in excess of the filing fee.




                                                  ________________________________
                                                  MILES C. DURFEY
                                Clerk

Entry cc:

Chris Hicks                     Jerry Wray, Director
269 Village Drive               Department of Transportation
Springboro, Ohio 45066          1980 West Broad Street
                                Columbus, Ohio 43223
RDK/laa
3/2
Filed 4/20/11
Sent to S.C. reporter 7/29/11